UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: August 12, 2017 to September 12, Commission File Number of issuing entity: 333-172143-01 Central Index Key Number of issuing entity: 0001527531 DBUBS 2011-LC3 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-172143 Central Index Key Number of depositor: 0001013454 Deutsche Mortgage & Asset Receiving Corporation (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541294 German American Capital Corporation (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541886 UBS Real Estate Securities Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541468 Ladder Capital Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542046 Starwood Property Mortgage Sub-2-A, L.L.C. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542290 Starwood Property Mortgage Sub-3, L.L.C. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001542291 Starwood Property Mortgage Sub-4, L.L.C. (Exact name of sponsor as specified in its charter) Lainie Kaye (212) 250-2500 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3847613 38-3847614 38-3847615 38-6988397 (I.R.S.
